DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Office Action is in response to Applicant’s Amendment filed 01/12/2022. Claims 3-5, 7, and 11-15 were previously objected to as being dependent upon a rejected claim. Claims 3-5, 7, and 11-15 have been amended. Claim 1 has been cancelled. No claims have been added. Currently, claims 2-20 are pending.

Response to Arguments
Applicant’s arguments, see pg. 10-11, filed 01/12/2022, with respect to the rejection(s) of claims 2-20 under 35 U.S.C. §103 as being unpatentable over Reed et al. (US 2021/0304537 )(“Reed”), and further in view of Graves et al. (US 10,846,857) (“Graves”), and Lubin et al. (US 2020/0342245) (“Lubin”), have been 

Allowable Subject Matter
Claims 2-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claim 3, the prior art of record does not specifically disclose or reasonably suggest, a computer implemented method for analyzing a thermal image for enforcing mask wearing compliance, comprising of analyzing the thermal image to identify an indication of estimated temperature of a region of a face of the subject; in response to the estimated temperature being below a temperature threshold, detecting lack of mask wearing compliance and wherein the aggregated intensity level is computed as an average of intensity of pixels depicting the region of the face, and the temperature threshold comprises a pixel intensity level threshold.
With regards to claim 5, the prior art of record does not specifically disclose or reasonably suggest,  a computer implemented method for analyzing a thermal image for enforcing mask wearing compliance, comprising wherein analyzing the thermal image to identify the estimated temperature comprises region of the face comprises the nose or portion thereof and the reference region of the face comprises an upper region of the face or portion thereof.
With regards to claim 7, the prior art of record does not specifically disclose or reasonably suggest, a computer implemented method for analyzing a thermal image for enforcing mask wearing compliance, comprising of analyzing the thermal image to identify at least one mask parameter; wherein at least one mask parameter is selected from the group consisting of: surgical mask, N95 mask, face shield, scarf, and cloth mask, mask thickness, presence of mask valves.
With regards to claim 11, the prior art of record does not specifically disclose or reasonably suggest, a computer implemented method for analyzing a thermal image for enforcing mask wearing compliance, comprising wherein analyzing comprises inputting the thermal image into a classifier, wherein the detecting lack of mask wearing compliance is an outcome of the classifier, wherein the classifier is trained on a training dataset including, for each of a plurality of subjects, at least one thermal image of the respective subject wearing 
With regards to claim 14, the prior art of record does not specifically disclose or reasonably suggest, a computer implemented method for analyzing a thermal image for enforcing mask wearing compliance, comprising of generating instructions for meeting proper mask wearing compliance; and estimating an amount of time the subject wore the mask according to the indication of estimated temperature, and when the lack of mask wearing compliance is detected, generating instructions comprises generating instructions indicating that the mask has been work for the estimated amount of time and should be kept on constantly.
With regards to claim 15, the prior art of record does not specifically disclose or reasonably suggest, a computer implemented method for analyzing a thermal image for enforcing mask wearing compliance, comprising of generating instructions for meeting proper mask wearing compliance  wherein the estimated amount of time is computed based on calibration code that maps the indication of estimated temperature to estimated amount of time from initial wearing of the mask, the calibration code trained according to a sequence of thermal images of at least one subject wearing a mask, each thermal image associated with a 
With regards to claim 18, the prior art of record fails to disclose or reasonably suggest, a computer implemented method for automatic training of a classifier for determining mask wearing compliance based on a thermal image, comprising:
for each sequence of thermal images, analyzing the respective sequence of thermal images to identify a threshold thermal image of the sequence, where in thermal images prior to the threshold thermal image an indication of an estimated temperature of a region of a face of the respective subject is increasing, and in thermal images after the threshold thermal image the indication of the estimated temperature of the region of the face of the respective subject reached a maximal value and remained constant thereafter;
labelling thermal images of the sequence prior to the threshold thermal image with a label denoting lack of mask wearing compliance, and labelling thermal images of the sequence after the threshold thermal image with a label denoting proper mask wearing compliance;
creating a training dataset including, for each of the plurality of subjects, the sequence of thermal images with corresponding labels denoting lack of mask wearing compliance or proper mask wearing compliance; and training a classifier using the training dataset.
The closest art of record teaches the following:
Stewart et al. (US 2021/0364356) discloses a multi-sensor threat detection system and method or elevated temperature detection using commodity-based thermal cameras and mask wearing compliance using optical cameras. The reference teaches of manifold learning to construct a classifier, or set of classifiers that are able to evaluate a person as being ‘normal temperature’ or ‘elevated temperature’ by virtue of ‘how they present to the camera’ vs. any absolute temperature measurements from the camera itself.  (Abstract). However, the reference teaches that the disclosure does not rely on the accuracy of thermal cameras and instead use any combination of mathematics, statistics, machine learning, computer vision to construct a classifier or set of classifiers [0030]. (see also [0056])
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495. The examiner can normally be reached M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/HUGH MAUPIN/           Primary Examiner, Art Unit 2884